DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2020 has been entered.

Claim Rejections - 35 USC § 112
The prior rejection of claims 15-23 under 35 U.S.C. 112(b) has been overcome by the response filed 27 May 2022, wherein Applicant amended the dependencies of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 19-21, the specification as originally filed fails to support the combination of a grout injection line extending along the outside of the feed tube with at least one discharge port into the mandrel (per claim 14) and a grout injection line split into two or more grout injection lines at a splitter (per claim 19).  While both limitations relating to the grout injection line are supported, they are not disclosed in a single embodiment.
Regarding claim 22, the specification as originally filed fails to support the combination of a grout injection line extending along the outside of the feed tube with at least one discharge port into the mandrel (per claim 14) and a tamper head comprising an upper end and a lower end, the upper end having a diameter less than the diameter of the lower end (per claim 22).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hardened” in claim 18 is a relative term which renders the claim indefinite. The term “hardened” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 recites the limitation "the grout injection line" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the scope of the claimed invention is indefinite because it is unclear how the grout injection line can be positioned along the outside of the feed tube (per claim 14) while also integrated into the tamp head.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-18, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 2004/0115011 A1) in view of Pao Chen (US 3,869,869 A).
Regarding claim 14, Fox ‘011, as embodied in Fig. 23, shows a system for constructing grouted aggregate piers, comprising:
a) a mandrel (30) having an upper feed tube portion, a tamper head (32), and a passage extending therethrough for feeding aggregate through the feed tube to the tamper head; and
b) a grout injection line (110; para. 0074) extending along the outside of the feed tube with at least one discharge port (108) proximate the mandrel.
	Regarding claim 14, Fox fails to teach the at least one discharge port into the mandrel.  Pao Chen shows a foundation system comprising a mandrel having a tube, and a grout injection line (10) extending along the outside of the tube (1) with at least one discharge port into the mandrel.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the grout injection line of Fox such that the discharge port would have been into the mandrel, as suggested by Pao Chen.  The motivation for making the making the modification would have been to facilitate the discharge of grout as desired.
	Regarding claim 15, the combination of Fox and Pao Chen fails to teach the discharge port in the tamper head. However, it would have been obvious modification for one having ordinary skill in the art before the effective filing date to have positioned the discharge port in the tamper head instead of above it (as shown in Fox, Fig. 23). The motivation for making the modification would have been to facilitate the discharge of grout directly into the tamper head.
	Regarding claim 16, in the combination of Fox and Pao Chen, the discharge port is located in the feed tube at a location above the tamper head (Fox, Fig. 23).
	Regarding claim 17, in the combination of Fox and Pao Chen, neither reference teaches expressly a grout inspection line, but Fox anticipates additional lines (110; “supplemental conduits” per para. 0074).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art system such that it would have included an additional line alongside the feed tube, as suggested by Fox, and comprising a grout inspection port located at a distance above the discharge port of the grout injection line.  The motivation for making the modification would have been to facilitate monitoring of the grout injection and, when necessary, injection of additional grout material.
	Regarding claim 18, in the combination of Fox and Pao Chen, the grout inspection line (Fox, 110) inherently comprises a hardened pipe, a flexible hose, or combination thereof; i.e., the line is hard, soft, or in between.
	Regarding claim 23, in the combination of Fox and Pao Chen, the mandrel of Fox further comprises a diametric restriction element (64).
Regarding claim 27, the method steps and associated structural limitations recited therein are inherent to use of the system taught by the combination of Fox ‘011 and Pao Chen ‘869 (Fox, e.g., Figs. 11 and 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
09 June 2022